Title: To James Madison from James Taylor, 27 April 1807
From: Taylor, James
To: Madison, James



Dear Sir,
Belle Vue Campbell Ky 27th. April 1807

I take the liberty to inclose to you three Surveys in order to Obtain Patents on them, and for that purpose I beg leave to solicit your friendly assistance.  One is in the name of my self & Tho: Fox, an Other assigned to me by our friend & acquaintance Major Wm. Taylor.  The other is a Survey made for our diceased friend Colo. F Taylor and sold to me by the Executors or at least one half.  The other I was intitled to for securing the other.  This Survey is the one my father wrote to you respecting: The old Gent mistook the matter.  When I was in Virginia last I took in with me an assignment from Capt Reuben Taylor for this Survey,  he is the only acting executor in this State, but Mr. Thom thought I ought to have Doctr. Chs Taylor’s signature also assignment he being mention in the Will as an executor.  I therefore inclosed to The Doctr the assignment & requested his Signature which I am informed he affixed ,and agreeably to my request, transmited it to my brother Reuben F. Taylor of Caroline whom I requested to transmit it to you.
I have written to him if he has not forwarded it to do so immediately and you will be so good if the assignment is not in your hands not to suffer the Patent to issue until it comes to hand as I wish the Patent to issue in my name  
I have some Idea that I transfered one half to Wm: Lytle on the assignment if this is the Case the Grant will issue to us jointly.
Charles Vattier who robed Genl. Findlay has been convicted & is sentenced to pay sd. Findlay $74000 to be imprisoned thirty days to be publicly whipped and to stand commited until sentance be performed.  He is fully able to perform the sentance.  I do not think I ever witnessed more universal joy than was evinced by all who attended the trial.
A few weeks ago I found, in the Post office at this place (addressed to my care) a letter from the Secy of War addressed to Lieut. Wm. D. S. Taylor.  I suppose he has been appointed in the U. States Army
I immediately forwarded this letter to him, but have not heard from him since.
When I was in Jefferson he informed me his Mother after the loss of her Son Richard would by no means consent to his accepting the Appointt. in the Navy.  If she has any influence with him he will not accept the one now offered.  He had declared himself a Candidate for the Legislature of this State when I was in Jefferson
I had a letter from my brother Hubbard a few days ago  himself & family were well.
Mrs. Taylor joins me in most respectful Compliments to Mrs. Madison & your self And am Dear Sir with great Esteem Yr friend & Servt.

James Taylor


P. S.  I am informed & I believe it to be a fact that Colo. Isaac Shelby has consented to come forward as a Candidate for the Office of Governor at the next election.  There will be no doubt of his election.  He is a firm republican firmly attached to the present Administration.  Genl. Sandford was warmly solicited by some very respectable Citizens to come forward & it is possible he might have come forward if Colo Shelby had not done so.  The Genl. his lady & Old Mrs. Bell are well.


J. T.

